Name: Commission Regulation (EEC) No 1824/92 of 3 July 1992 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 92 Official Journal of the European Communities No L 185/13 COMMISSION REGULATION (EEC) No 1824/92 of 3 July 1992 amending Regulation (EEC) No 1226/92 on comunication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables and imported under the CN codes for fresh products ; whereas provision should be made also for communica ­ tion by the Member-States of information on these products at the same intervals as for the semi-processed products ; whereas for other red fruits intended for proces ­ sing and imported under the CN codes for fresh products it is necessary to be able to follow the import trends regu ­ larly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1569/92 (2), and in particular Article 20 thereof ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1 754/92 (4), and in particular Article 38 (1 ) thereof, Whereas Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the applica ­ tion of the minimum import price system for certain red fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 (^ fixes prices for frozen products which vary depending on the quality of the products ; whereas provision should be made for communication by the Member States to be at the same sub-division level of the CN codes for the products in question ; whereas the Annex to Commission Regulation (EEC) No 1226/92 (*) should therefore be adapted accor ­ dingly ; Whereas Regulation (EEC) No 1498/92 fixes minimum import prices for certain red fruits intended for processing HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1226/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (J) OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 118, 20. 5. 1972, p. 1 . (4) OJ No L 180, 1 . 7. 1992, p. 23. (0 OJ No L 158, 11 . 6. 1992, p. 15 . (6) OJ No L 128 , 14. 5. 1992, p. 18 . No L 185/ 14 Official Journal of the European Communities 4. 7. 92 ANNEX CN code Description Tanc code Country of origin 0811 10 11*10 0811 10 11*90 0811 10 19*10 0811 10 19*90 0811 10 90*10 0811 10 90*90 0811 20 19*11 0811 20 19*19 0811 20 31*10 0811 20 31*90 0811 20 39*10 0811 20 39*90 0811 20 51*10 0811 20 51*90 ex 0811 10 11 ex 0811 10 11 ex 0811 10 19 ex 0811 10 19 ex 0811 10 90 ex 0811 10 90 ex 0811 20 19 ex 0811 20 19 ex 0811 20 31 ex 0811 20 31 ex 0811 20 39 ex 811 20 39 ex 0811 20 51 ex 0811 20 51 0812 20 00 0812 90 60 ex 0810 10 10 ex 0810 10 90 Frozen strawberries , containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : whole fruit Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : other Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 1 3 % by weight : whole fruit Frozen strawberries, containing added sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : other Frozen strawberries, not containing added sugar or other sweetening matter : whole fruit Frozen strawberries, not containing added sugar or Qther sweetening matter : other Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight -, whole fruit Frozen raspberries, containing added sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : other Frozen raspberries, not containing added sugar or other sweetening matter : whole fruit Frozen raspberries, not containing added sugar or other sweetening matter : other Frozen blackcurrants not containing added sugar or other sweetening matter : without stalks Frozen blackcurrants not containing added sugar or other sweetening matter : other Frozen redcurrants not containing added sugar or other sweetening matter : without stalks Frozen redcurrants not containing added sugar or other sweetening matter : other Strawberries, provisionally preserved Raspberries, provisionally preserved Strawberries from 1 May to 31 July, intended for processing Strawberries from 1 August to 30 April , intended for processing Poland Czechoslovakia ^ Hungary Yugoslavia as constituted , at 1 January 1991 0810 10 10*10 0810 10 90*11 0810 10 90*21 0810 10 90*32 0810 10 90*36 0810 10 90*41 0810 10 90*51 0810 20 10*11 0810 20 10*21 0810 30 10*10 0810 30 30*10 ex 0810 20 10 ex 0810 30 10 ex 0810 30 30 Raspberries intended for processing Blackcurrants intended for processing Redcurrants intended for processing